In an action to recover damages for personal injuries, plaintiffs appeal: (1) from an order of the Supreme Court, Kings County, dated January 16, 1959 (and described as “entered on or about January 10, 1959”), denying a preference under rule 9 of the Kings County Supreme Court Rules; and (2) from so much of an order of said court, dated April 12, 1960, made on reargument, as adhered to the original decision denying the preference. Order, dated April 12, 1960, insofar as appealed from, affirmed, without costs. Appeal from order, dated January 16, 1959, dismissed. This order was superseded by the later order granting reargument. In our opinion, on the record presented, there was no abuse of discretion at Special Term in denying the preference. Rule 9 of the Kings County Supreme Court Rules is not unconstitutional as asserted by plaintiffs (cf. Plachte v. Bancroft, Inc., 3 A D 2d 437). Nor have plaintiffs demonstrated on the record presented that they have been deprived of any constitutional right by the manner in which the rule has been administered. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.